Citation Nr: 0400372	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for residuals of jaw 
reconstruction.

4.  Entitlement to service connection for exposure to 
asbestos.

5.  Entitlement to service connection for exposure to 
ionizing radiation.
  
6.  Entitlement to an original rating higher than 0 percent 
for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty until September 1990, when 
he retired, and had more than 17 years of prior active 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Columbia, 
South Carolina which, in pertinent part, granted service 
connection and a 0 percent rating for bilateral hearing loss; 
the veteran appealed for a higher rating.  In this decision, 
the RO also denied service connection for gastroenteritis, a 
right elbow disability, asbestos exposure, radiation 
exposure, and for residuals of jaw reconstruction.  

The Board also notes that in an October 2001 rating decision, 
the RO granted service connection for a scar from mole 
removal between the eyebrows, rated noncompensable, and for a 
postoperative deviated septum, rated noncompensable.  
However, in its April 2002 rating decision, the RO denied 
service connection for these same disabilities.  This matter 
must be clarified by the RO.

The issue of entitlement to service connection for 
gastroenteritis will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A right elbow injury in service is not shown; and he does 
not have a current right elbow disability.

3.  Right inferior alveolar nerve paresthesia was incurred in 
service as a result of jaw reconstruction surgery.

4.  The veteran does not have a current disability due to in-
service asbestos exposure.  

5.  The veteran does not have a current disability due to in-
service exposure to ionizing radiation.  

6.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Right inferior alveolar nerve paresthesia (a residual of 
in-service jaw reconstruction), was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

3.  Claimed "exposure to asbestos" is not a disability, and 
as such service connection is not in order.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

4.  Claimed "exposure to ionizing radiation" is not a 
disability, and as such service connection is not in order.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Bilateral hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  The RO provided this notice in a 
letter dated in April 2001.  This letter was mailed to the 
veteran at the address listed by the veteran on his original 
claim, and it was not returned by the post office as 
undeliverable.  

By letter dated in June 2001, the RO advised the veteran that 
his claims for service connection for exposure to asbestos 
and radiation did not specify any disability or disabilities 
caused by his alleged exposure.  He was informed that 
exposure alone was not a disability, and was asked to 
identify the disability or disabilities he was claiming as a 
result of his alleged exposure.  There is no evidence that 
this letter was returned by the post office as undeliverable.  
The veteran did not respond to this letter.  There is no 
indication that these mailings were misdirected.  

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
Accordingly, the Board finds that the veteran was provided 
notice of the VCAA and of the necessity of identifying his 
claimed disabilities resulting from exposure asbestos and 
ionizing radiation.

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  As no additional evidence has been identified by 
the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the veteran's claim for a higher original 
rating for service-connected bilateral hearing loss, the 
Board notes that in a recent precedential opinion, VA's 
General Counsel determined that if, in response to notice of 
its decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Hence additional VCAA notice is not required for this 
claim.

Under these circumstances, the Board finds that there is no 
reasonable possibility that further assistance could aid the 
veteran in substantiating his claims.  The Board will proceed 
with the veteran's appeal.

Factual Background

Service medical records reflect that the veteran completed 
several asbestos questionnaires during service.  An asbestos 
survey questionnaire apparently completed in 1988 shows that 
the veteran reported that he had worked as a member of an 
asbestos lagging or ripping crew.  A September 1990 asbestos 
survey questionnaire reflects that the veteran reported that 
he had never supervised the work of a lagging or ripping crew 
by remaining in the compartment where the work was 
accomplished, but he did enter a compartment where a lagging 
or ripping operation was in progress and he was exposed to 
other operations involving asbestos materials.  

The reviewing medical clerk indicated that based on a review 
of the veteran's occupational history, it was determined that 
probable exposure to airborne asbestos fibers at or above the 
medical surveillance action level had not occurred.  Formal 
placement of the veteran into the asbestos medical 
surveillance program was not recommended.  An October 1990 
medical surveillance questionnaire reflects that the veteran 
reported that he was in an area where asbestos was being 
ripped out; he said he was in and out of the area for three 
months for six hours every fourth day while standing watches.  
The examiner indicated that placement of the veteran into the 
asbestos medical surveillance program was not recommended.  A 
November 1991 asbestos medical surveillance program record 
reflects that the veteran reported that he was not exposed to 
dangerous levels of asbestos prior to service in the Navy, 
but had been exposed to such levels during service.  

A June 1996 record of occupational exposure to ionizing 
radiation shows that the veteran had a lifetime total 
effective dose equivalent (in roentgen equivalent unit, or 
REM) of 3.064.  It was noted that he worked at the naval 
nuclear power training command.

A March 1997 treatment note shows that the veteran complained 
of left elbow pain for two months.  He reported that he had 
incurred left elbow trauma eight months earlier.  An August 
1998 treatment note shows that he complained of trauma to the 
left elbow; he said he hit his elbow while moving an office.

On orthognathic work-up in August 1999, it was noted that the 
veteran had mandibular retrognathia and class II 
malocclusion.  An October 1999 orthodontic consultation 
report reflects that orthodontic treatment was planned, with 
orthognathic correction.  Orthognathic surgery was planned in 
February or March of 2000.  In an April 2000 report of 
medical history, the veteran reported that he was being 
treated for jaw problems.  He also reported that he hurt his 
elbow (he did not identify which elbow) while moving office 
furniture.  The examiner found no current disability due to 
temporomandibular joint (TMJ) dysfunction.  

The examiner noted that the veteran had been exposed to 3.064 
REM as of late May 1996, and that there was no current 
disability.  He noted that there was elbow pain (he did not 
identify which elbow), with full range of motion, and found 
no current disability.  On retirement medical examination in 
April 2000, the veteran's upper extremities, lungs, and chest 
were listed as normal.  The examiner noted that the veteran 
had performed ionizing radiation work.

A May 2000 report of medical assessment reflects that the 
veteran was status post jaw reconstruction for TMJ 
dysfunction in May 2000.  The examiner noted that the veteran 
was doing well but was under continued follow-up.  His 
symptoms were improved.  He recommended that the veteran 
obtain routine physical examinations and chest X-ray studies 
as a screen for long-term changes secondary to asbestos and 
radiation exposure, but noted that the veteran was at low 
risk due to exposure amount (3 REM), short time of asbestos 
exposure, and lack of smoking.  Service medical records are 
negative for a right elbow injury or disability.  

In October 2000, the RO received the veteran's claims for 
service connection.  He reported asbestos exposure in October 
1990, radiation exposure in January 1975, TMJ surgery in May 
2000, and a left elbow injury in August 1998.  (He did not 
mention his right elbow.)

Post-service medical records are negative for a diagnosis of 
a right elbow disability, or for a diagnosis of any 
disability related to exposure to asbestos or ionizing 
radiation.

In November 2001, the RO received a letter from the veteran.  
On this letter he provided his new home address (the same 
address to which the RO's June 2001 letter was sent).  He 
said he did not receive any correspondence from the RO.

At a November 2001 VA examination, the examiner incorrectly 
noted that the veteran was service-connected for exposure to 
asbestos and radiation.  He also noted that the claims file 
was not available for review.  The veteran reported that he 
was exposed to asbestos from 1979 to 1980 when a naval ship's 
asbestos was removed.  He reported that he was exposed to 
radiation when he served on a submarine, and used to work 
with radioactive material.  He said he did not have any 
symptoms or problems at the moment.  

The examiner noted that the veteran did not have any cough, 
cold, shortness of breath, or hemoptysis, and he did not use 
home oxygen.  He could reportedly walk for miles and miles 
without shortness of breath, but noticed shortness of breath 
in the early morning.  The diagnoses were irritable bowel 
syndrome, lactose intolerance, exposure to asbestos, exposure 
to radiation, and psoriasis.  A November 2001 chest X-ray 
study was normal.

At a November 2001 VA examination of the joints, the veteran 
reported that he injured his right elbow while lifting a 
desk.  He complained of right elbow pain.  He said he had 
taken no medications or physical therapy for this complaint.  
On examination, the veteran was tender to palpation over the 
triceps insertion as well as over the medial and lateral 
epicondyles.  Stressing the triceps and stressing the flexor 
pronator origin as well as the extensor origin were all with 
significant pain.  He was stable to varus-valgus stress, and 
there was full range of motion in flexion and extension.  
There were no focal motor or sensory deficits in the right 
upper extremity.  A diagnosis was not indicated with respect 
to the right elbow.  A November 2001 X-ray study of the right 
elbow was normal.

At a November 2001 dental and oral VA examination, the 
veteran reported that he underwent TMJ surgery three or four 
years ago.  He related that he had a severe malocclusion, and 
underwent a sliding osteotomy anteriorly with intermaxillary 
fixation.  He said that for the most part he had dramatic 
improvement.  He was wearing a retainer on the mandibular 
teeth.  On examination, there was excellent dentition, normal 
occlusion, full opening movement, and no deviation.  There 
was moderate guarding at the insertion of the temporalis 
muscle on the left.  There was no popping in the joint.  The 
examiner noted that there was right inferior alveolar nerve 
paresthesia which was very evident to pinprick, and opined 
that there was a service connection for inferior alveolar 
nerve paresthesia which extended from the midline of the 
right chin and lip area all the way to the commissure area.

VA audiometric testing performed in November 2001 revealed 
that pure tone thresholds in decibels were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
15
65
29
LEFT
10
10
30
70
30

The veteran's speech discrimination score on the Maryland CNC 
word list was 92 percent in the right ear and of 92 percent 
in the left ear.

In an April 2002 rating decision, the RO established service 
connection for bilateral hearing loss, rated noncompensable, 
effective October 1, 2000.

By a statement dated in November 2002, the veteran said that 
it was hard to move his right elbow, and that he had a loss 
of feeling in his jaw and chin area.  With respect to his 
claims for service connection for exposure to asbestos and 
radiation, he stated, "did not receive info sent to wrong 
address".

Analysis

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Right Elbow Disability

The service medical records are negative for a right elbow 
injury or for a diagnosis of a chronic right elbow 
disability.  

Post-service medical records are negative for a diagnosis of 
a right elbow disability.  A November 2001 X-ray study of the 
right elbow was normal.  On VA examination in November 2001, 
the examiner noted that the veteran had right elbow pain, but 
did not indicate a diagnosis of a right elbow disability.  In 
this regard, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The veteran has asserted that he incurred a chronic right 
elbow disability due to an injury during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of medical 
evidence of a diagnosed right elbow disability, there may be 
no service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).

The preponderance of the evidence is against the veteran's 
claim for service connection for a right elbow disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Jaw Reconstruction 

Service medical records reflect that the veteran underwent 
jaw reconstruction for TMJ dysfunction in May 2000.  In May 
2000, it was noted that the veteran was doing well but was 
under continued follow-up.  At a November 2001 dental and 
oral VA examination, there was excellent dentition, normal 
occlusion, full opening movement, and no deviation.  The 
examiner opined that there was a service connection for right 
inferior alveolar nerve paresthesia which extended from the 
midline of the right chin and lip area all the way to the 
commissure area.

In light of the VA examiner's medical opinion, the Board 
finds that the weight of the evidence demonstrates that the 
veteran's right inferior alveolar nerve paresthesia is a 
current chronic residual of the veteran's in-service jaw 
surgery, and concludes that service connection is warranted 
for right inferior alveolar nerve paresthesia.

Exposure to Asbestos and Ionizing Radiation

While it is clear that the veteran was exposed to asbestos 
and ionizing radiation during service, the veteran has not 
identified, nor does the evidence reflect, any current 
disability or disabilities resulting from such exposure.  The 
veteran was asked to identify any current disabilities 
resulting from exposure to asbestos or ionizing radiation, 
and he did not respond to the RO's letter (which was sent to 
his current address).  Service connection may only be granted 
if there currently is a disability from a disease or injury 
in service.  Degmetich v. Brown, 104 F.3d 1328 (1997); see 
also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that a 
veteran exposed to Agent Orange in service also had to show a 
current disability) vacated on other grounds 12 Fed. Appx. 
916, 2000 U.S. App. LEXIS 31888 (Fed. Cir. 2000).  

The preponderance of the evidence is against the veteran's 
claims for service connection for exposure to asbestos and 
ionizing radiation, as mere exposure is not a disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Higher Rating for Bilateral Hearing Loss

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for bilateral hearing loss.  In the 
case of an original rating the Board must consider whether a 
compensable rating is warranted for any period since the 
effective date of service connection.  It must be determined 
whether the case warrants the assignment of separate ratings 
for the disability for separate periods of time, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The test results from the November 2001 VA audiological 
examination show the average threshold (for the frequencies 
of 1000, 2000, 3000, and 4000 hertz) was 29 decibels for the 
right ear with speech discrimination of 92 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level I 
hearing in the right ear.  At this examination, the average 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 30 decibels for the left ear with speech 
discrimination of 92 percent.  Under Table VI of 38 C.F.R. § 
4.85, this also translates to Level I hearing in the left 
ear.  Applying Table VII of 38 C.F.R. § 4.85, Level I hearing 
for the right ear and Level I hearing for the left ear, 
warrants a 0 percent rating for bilateral hearing loss under 
Diagnostic Code 6100. 

The Board has also considered whether the veteran is entitled 
to a "staged" rating.  The currently assigned 
noncompensable rating was granted, effective from the date of 
service connection.  The only post-service audiology 
examination was that conducted in November 2001.  There is no 
evidence of a more severe level of hearing loss at any time 
since the effective date of service connection.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995)

The preponderance of the evidence is against the grant of a 
compensable rating for bilateral hearing loss at any time 
since the effective date of the grant of service connection.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right elbow disability is denied.

Service connection for right inferior alveolar nerve 
paresthesia (a residual of in-service jaw reconstruction), is 
granted.

Service connection for exposure to asbestos is denied.

Service connection for exposure to ionizing radiation is 
denied.

An original rating higher than 0 percent for bilateral 
hearing loss is denied.


REMAND

With respect to the issue of entitlement to service 
connection for gastroenteritis, governing law provides that 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

During service, in February 2000, the veteran was diagnosed 
with probable irritable bowel syndrome (IBS).  On VA 
examination in November 2001, the veteran was diagnosed with 
IBS.  There is no medical opinion as to whether the current 
IBS is related to the episode of IBS in service.  Therefore, 
a medical opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should afford the veteran a 
gastrointestinal examination to determine 
whether he has a current gastrointestinal 
disorder that is related to service. 

All indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder must be made available 
to the examiner for review.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner, or in an addendum 
to the examination.

Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not (50 percent) that 
any diagnosed gastrointestinal disorder 
is related to a disease or injury during 
the veteran's active duty service. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for gastroenteritis.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



